department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number number release date date date uniform issue list legend m c x dear ------------------ under sec_513 sec_514 and sec_501 of the internal_revenue_code on m’s behalf the information provided indicates that m is a charitable_organization exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 m offers gift annuities to its donors m proposes to offer an annuity_contract to c an individual the proposed annuity_contract would establish a deferred gift annuity under which c makes a charitable_contribution of dollar_figure----------- in exchange for the obligation of m to pay an annuity to c in fixed amounts over the life of c with the beginning date for payment deferred to some date in the future annuity at any time during a period of eight years from the time c who is currently age --- reaches age --- to the time c reaches age --- when this election is made the annual annuity_payment will be determined based on c’s age at the time payments begin--the older c is the larger the annual annuity payments the value of the annuity_contract varies depending on the starting date elected by c for purposes of valuing the annuity issued in exchange for the charitable_contribution by c m will use the highest possible value of the annuity_contract dollar_figure----------- which would be the current value of the annuity with a starting date at age ---- and an annual annuity of dollar_figure--- based on the the annuity_contract allows c to elect the commencement_date of the payments under the this responds to a letter from m’s authorized representatives who have requested rulings the following rulings have been requested annuity_contracts issued by m as described above are charitable gift annuities a sec_2 the income earned by m from investment of annuity funds will not be unrelated debt- the issuance of deferred charitable gift annuities of the type described above will not mortality tables set forth in sec_7520 of the code and sec_20_2031-7 of the estate_taxes regulations and the interest rates as set forth in sec_7520 since the actual starting date and therefore the actual value of the annuity_contract will not be finally established until a later year m and c will place the highest possible value on the annuity_contract rulings requested result in income from an unrelated_trade_or_business as defined in sections of the code financed income under sec_514 of the code defined in sec_501 of the code law sec_501 of the code provides that an organization described in sec_501 shall be exempt from tax under sec_501 only if no substantial part of its activities consists of providing commercial-type_insurance sec_501 which is exempt from tax under sec_501 after application of sec_501 the activity of providing commercial-type_insurance shall be treated as an unrelated_trade_or_business as defined in sec_513 not include charitable gift annuities annuity if i a portion of the amount_paid in connection with the issuance of the annuity is allowable as a deduction under sec_170 or sec_2055 and ii the annuity is described in sec_514 determined as if any amount_paid in cash in connection with such issuance were property business taxable_income of every organization that is described in sec_501 means the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with certain modifications sec_501 of the code provides that the term commercial-type_insurance shall sec_512 of the code provides that the term unrelated_business_taxable_income sec_511 of the code in part imposes a tax for each taxable_year on the unrelated sec_501 of the code provides that in the case of an organization described in sec_501 of the code provides that the term charitable_gift_annuity means an sec_514 of the code provides that the term debt-financed_property means any sec_513 of the code provides that the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes from the profits derived to the exercise or performance by such organization of its charitable or other purpose or function constituting the basis for its exemption under sec_501 sec_514 of the code provides that in computing the unrelated_business_taxable_income for any taxable_year a percentage of net_income derived from debt-financed_property should be included_property which is held to produce income and with respect to which there is an acquisition_indebtedness at any time during the taxable_year sec_514 of the code provides that the term acquisition_indebtedness does not include an obligation to pay an annuity which a is the sole consideration issued in exchange for property if at the time of the exchange the value of the annuity is less than percent of the value of the property received in the exchange b is payable over the life of one individual in being at the time the annuity is issued or over the lives of two individuals in being at such time and c is payable under a contract which i does not guarantee a minimum amount of payments or specify a maximum amount of payments and ii does not provide for any adjustment of the amount of the annuity payments by reference to the income received from the transferred property or any other_property analysis payable over the lifetime of one individual in being at the time the annuity is issued the fact that the amount of the annual annuity is dependent on the date at which c elects to begin the payments does not alter the fact that those payments will be made over the life of c the annuity_contract does not guarantee a minimum nor specify a maximum number of payments nor does it provide for adjustment by reference to the income received from the transferred property or any other_property the only way in which the annuity_payment is adjusted is based upon the age of c at the time the payments commence as determined by the table forming a part of the annuity_contract since the requirements of sec_514 are met the annuity_contract is described in that section and is therefore within the definition of charitable_gift_annuity in sec_501 borrowing of money by the issuing organization and the sales aspect of the transaction has been ignored it is for this reason that the defining elements of a charitable_gift_annuity are found in sec_514 of the code since that provision exempts qualifying annuity_contracts from being considered acquisition_indebtedness which might otherwise lead to interest rents or dividends earned by charities from investment of donations received in exchange for annuity historically it appears that the issuance of charitable gift annuities has been treated as a the annuity_contract that m proposes to issue to c provides for an annuity that will be in the case of the annuity_contract which m proposes to issue to c the manner in which since the annuity_contract meets the requirements of sec_514 of the code and a contracts being treated as unrelated_debt-financed_income viewed as the borrowing of money which is statutorily removed from the definition of acquisition_indebtedness the appropriate focus when analyzing a proposed charitable_gift_annuity is on the borrowing and not on the terms of its repayment the borrowing is repaid by m is irrelevant so long as the requirements of sec_514 of the code are met here the parties have chosen to provide a deferred_annuity_contract payable over the life of the annuitant that allows the annuitant to elect the starting date of the annuity payments m is prepared to pay a larger annual annuity with each year that c defers the starting date of the annuity and the contract contains a table specifying the amount of the annual annuity_payment depending on the age of c in the year payments commence however regardless of the year in which payments commence the deferred_annuity will be payable over the life of c charitable_contribution income_tax deduction under sec_170 may be allowable when c makes a contribution to m in exchange for the annuity_contract the contract meets the definition of sec_501 and in accordance with sec_501 will not constitute commercial-type_insurance the activity of m in providing this type of deferred charitable_gift_annuity should therefore not be treated under sec_501 as unrelated_trade_or_business as defined in sec_513 conclusion above will not be treated under sec_501 of the code as unrelated_trade_or_business as defined in sec_513 acquisition_indebtedness set forth in sec_514 of the code and therefore the income earned by m from investment of the annuity funds will not be unrelated_debt-financed_income under sec_514 charitable_gift_annuity as defined in sec_501 of the code facts upon which they are based income_tax consequences of the transactions described above under any other provision of the code the annuity_contract issued by m to c as described above meets the requirements of a these rulings are made on the understanding that there will be no material changes in the except as specifically ruled upon above no opinion is expressed concerning the federal the activity of m in providing the deferred charitable_gift_annuity to c as described the proposed annuity_contract fits within the annuity exception to the definition of accordingly based on the information submitted we rule as follows this ruling letter is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to m’s authorized representative a copy of this letter should be kept in m’s permanent records telephone number are shown in the heading of this letter for joseph chasin if you have any questions about this ruling please contact the person whose name and manager exempt_organizations technical group charles barrett sincerely
